IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GUALBERTO SANCHEZ-                   NOT FINAL UNTIL TIME EXPIRES TO
QUINTANA,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-2083
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2016.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Gualberto Sanchez-Quintana, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Fla. R. App. P. 9.420(a)(2); see Rivera v. Dep’t of Health, 177
So. 3d 1 (Fla. 1st DCA 2015).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.